ADVISORY ACTION
Amendment Entry Disposition
The amendments made in the Response After Final Action filed on April 20, 2020 are not entered. 

Remarks/AFCP 2.0 Request
The scope of the claimed invention of each of amended independent Claims 9 and 16 has changed in a manner that has not been previously examined (“a first pocket entirely formed in the first side of the gear plate”, Claim 1, last two lines, this is a change from the first two lines of original dependent Claim 17 where a portion of this amendment was taken).  While an After Final Consideration Program Request (AFCP 2.0) has been submitted with Applicants’ Response After Final Action reply, the change of scope to Claims 9 and 16 because of the aforementioned amendment will take more time for reconsideration and search than is available under the AFCP 2.0 program. Additionally, the change in scope to Claims 9 and 16 further alters the scope of each of the claims dependent thereon.


The Examiner further notes that at least amended independent Claim 9 reads on US2017/0107872 (McGOWAN et al., published on April 20, 2017) under 35 U.S.C. 103.  
	McGOWAN teaches:  
		A pump (first fluid pump 106, Abstract, line 1, ¶ 0022, lines 1 and 2, Figs. 1-8) comprising: 
			an inlet (inlet 108, ¶ 0022, line 3, Fig. 1); 
			a common manifold comprising an outlet (outlet 110, ¶ 0023, line 1); 
			a first gear plate (left separator plate 324, ¶ 0027, line 2, Fig. 3) having a peripheral surface (peripheral surface of the left 324 is the surface at the end of the lead line of reference numeral of the left 324 in Fig. 4) and defining a cutout (cutout A, Examiner’s ANNOTATED Fig. 4 of McGOWAN) extending inwardly from the peripheral surface (peripheral surface of the left 324 is the surface at the end of the lead line of reference numeral of the left 324 in Fig. 4); 
			a first pair of counter rotating gears (left most gear set 314 as shown in Fig. 4) positioned on a first side of the first gear plate (left 324); and 
			a second pair of counter rotating gears (center gear set 314 as shown in Fig. 4) positioned on a second side of the first gear plate (left 324); 
			wherein each pair of counter rotating gears (left gear set 314, center gear set 314) draws fluid from the inlet (108) and transfers the fluid into the outlet (106) of the common manifold (Fig. 1); 
			wherein the cutout (A) overlaps the first and second pairs of counter rotating gears (left gear set 314, center gear set 314) to increase the flow of fluid into the common manifold (includes 106 that flows to reservoir 112, ¶ 0023). 
				wherein a gear end plate (end plate 326, ¶ 0030, line 1, Figs. 4 and 7) includes a first pocket (the stepped portion crossed by the lead line of reference numeral 602 in end plate embodiment of Fig. 7) entirely formed in the first side of the gear end plate (326) and positioned adjacent the inlet (108) to enhance the fluid flow from the inlet (108, the extended axial thickness of the first pocket allows for more fluid to be directed into the rotating gears and correspondingly processed by the outlet).
McGOWAN does not explicitly teach a first pocket entirely formed in the first gear plate which is not the end plate (i.e., a pocket portion adjacent the inlet is not shown on the side plates 324(s) when viewing Fig. 4 and the specification does not explicitly describe a pocket portion feature for the side plates (324(s)).  A person having ordinary skill in the art (PHOSITA) would understand, however, that with McGOWAN’s end plate (326) having such a pocket portion feature the same kind of pocket portion can be implemented in the left 324 in a manner similar to the pocket portions adjacent the outlet which are clearly visible in Fig. 4. Such a pocket portion implementation in the side plate adjacent the inlet would ensure the outlet flow from the gears is effectively processed in relation to the corresponding inlet flow.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a pocket portion adjacent the inlet in the end plate as taught by McGOWAN can be incorporate this kind of pocket portion into the side plate(s) of McGOWEN similarly as to what is shown at the outlet of the gears of the side plate(s) for at least the benefit of having the means to process an amount of fluid flow at the outlet that corresponds to an amount of fluid received at the inlet to the gears.     


    PNG
    media_image1.png
    545
    689
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 4 of McGOWAN
For the reasons described above the amendments to the claims made in the
Response After Final Action will not be entered since the amended independent claims
and the claims dependent thereon will each require further consideration and search.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday April 25, 2022	
	
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746